Honorable Martin Dies, Jr.        Opinion No. M- 669
Secretary of State
Capitol Station                   Re:   Travel allowance and per diem
Austin, Texas                           for members of the American
                                        Revolution Bicentennial
Dear Sir:                               Commission of Texas.
          In your recent letter you requested the opinion of this
office as to the travel allowance and per diem that may be paid
under the provisions of Senate Bill Number 701, Acts of the 61st
Legislature, Regular Session, 1969 (codified as Article 6145-8,
Vernon's Civil Statutes), to members of the American Revolution
Bicentennial Commission of Texas.
          Paragraph B of Section 1 of that bill makes provision
for travel allowance and per diem for such members. Paragraph A
of Section 4 of the bill appropriates money to the commission.
            Paragraph B of Section 1 reads as follows:
          “Members of the commission shall be reimbursed
     for mileage and per diem only, and shall receive no
     other compensation, perqufslte or allowance. The
     mileage shall be the same as allowed to members of
     the Legislature, to wit, ten cents per mile, to and
     from the place of meetfng and their respective places
     of residence. The per diem thall be Twenty-five Dollars
     per day or fraction thereof.
          We are of the opinion that in providing for mileage at
ten cents per mile the Legislature Intended to deal only with
Intrastate mileage from a member's place of resfdence to a meeting
place In Texas, for the reason that the draftsman was careful to
equate this allowance with the travel allowance provided for members
of the Legislature when traveling to Its meeting place. Therefore,
this statute as enacted will govern the mileage allowed when a
member travels from his place of residence to a meeting of the
commission; and he will be allowed ten cents per mile regardless
of his mode of travel.
          Article 6145-8 fs silent as to other travel, hence other
travel, such as a trip co Washington for a conference, will be
                             -3194-
                                                     -     .




Hon. Martin Dies, page 2      (M-669)


governed by the provisions of Article 6828a, Vernon's Civil
Statutes, enacted as the 'Travel Regulations Act of 1959.
          Section 3(a) of Article 6828areads, In part, as follows:
          "Reimbursement from funds appropriated by the
     Legislature for traveling and other necessary ex-
     penses incurred by the various officials, heads of
     state agencies, and employees of the state in the
     active dlscharae of their duties shall be on the
     basis of either a per diem or actual expenses as
     speclflca'Ily-flxedand appropriated by the LegEla-
     ture in General Appropriation Acts. . . .I'
          The Legislature has made provision for certain trans-
portation allowances under House Bill Number 2, the General Ap-
propriation Act enacted by the 61st Legislature, Second Called
Session, 1969. Article V, Section 13(b) of that Act reads, in
part, as follows:
         'An employee traveling by rented or public
    conveyance, or the commercial transportation
    company furnishing same, is entitled to a trans-
    portation allowance equal to the actual cost of
    necessary transportation for performing official
    business. . . .ll
          We are of the opinion, therefore, that a member of the
commission who travels to Washington or other out-of-state points
on official business by commercial transportation is entitled to
reimbursement of his actual cost of transportation.
          Article 6145-8 clearly provides a twenty-five dollar
per diem for members of the commission. We are of the opinion
that this statute Is controlling and that a member of the com-
mission is therefore entitled to a per diem of twenty-five
dollars per day or fraction thereof which he devotes to official
commission business. General law would provide actual expenses
for members of the commission when on official business, as they
could qualify as heads of a state agency under Article 6823a,
Section 2 and Article V, Section 16, of the General Appropriations
Act. Article 6145-8 is a special enactment, however, and controls
where there is a conflict with general law in the matter of per
diem allowance.
                    SUMMARY
          Under Article 6145-8, Vernon's Civil Statutes,
     a member of the American Revolutfon Bicentennial
                           -3195-
  .    -




Hon. Martin Dies, page 3      (M-669)


      Commission of Texas, when on official business of
      the commission, Is entitled to be reimbursed at
      the rate of ten cents per mile when traveling within
      the state to a meeting of the commission; such member
      Is entitled to his actual cost of transportation when
      traveling to points outside the state, and In either
      case Is entitled to a per diem of twenty-five dollars
      for each day or fraction thereof.
                                  truly y urs,
                                                  _
                                            c ,
                                        zif*
                                   RD C. MARTIN
                                  ney General of Texas
Prepared by James S. Swearingen
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
A. J. Gallerano
Terry Reed Goodman
Wardlow Lane
Ivan Williams
MRADE F. GRIFFIN
Staff Legal Assistant
ALFREDWALKRR
Executive Assistant
NOLA WHITE
First Assistant




                            -3196-